Citation Nr: 1136164	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran had active military service from February 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  These issues were remanded by the Board in May 2010 for further development.  The Veteran's claim for entitlement to service connection for tinnitus, previously on appeal, was granted in May 2011.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression and anxiety, did not clearly and unmistakably preexist the Veteran's active duty.

2.  An acquired psychiatric disorder, to include depression and anxiety, was neither caused by, nor had its onset in, service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and anxiety, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in November 2004, prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claim for direct and secondary service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  A January 2007 letter provided information with regard to the assignment of disability ratings and effective dates.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to a May 2010 Board remand, a VA examiner provided an opinion as to the nature and etiology of the Veteran's claimed disorder in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion obtained in this case is adequate, as the examiner provided a detailed review of the claims file and provided findings relevant to the issue at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In this case, the Veteran contends that he has experienced depression and anxiety since service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the purpose of establishing service connection, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups of a preexisting injury or disease are not  sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  Service connection may not be granted for a congenital or developmental defect; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service- connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2010).

Service treatment records show that on pre-induction examination, the Veteran reported he was worried, nervous, and depressed; a verified history of irritable bowel syndrome was noted.  The Veteran also reported that he attempted suicide by overdose in 1970, prior to service entrance.  He was noted to have been hospitalized at age 12 for "nerves" (suicide gesture).  On pre-induction examination in December 1971, the examiner noted that the Veteran's psycho-physiological gastrointestinal disease was controlled, and he was found fit for duty.  Service records also show that the Veteran was diagnosed with chronic, severe, passive-dependant personality disorder and discharged from service in June 1972.  It was noted that the Veteran manifested the disorder by daily sick call visits and an inability to adjust to Army life.  No significant mental illness was indicated on the disposition form.  On June 1972 separation examination, the Veteran again reported a history of having been seen at age 12 or 13 for nerves but he did not remember the doctors or hospitals.  He did report that in July 1971 he had been hospitalized at Floyd Memorial Hospital in New Albany, Indiana for irritable bowel syndrome.

Post-service records show treatment for and a diagnosis of depression and anxiety with adjustment disorder.  See VA treatment records from 2004 to 2010.  In a February 2004 VA outpatient report, the Veteran noted that he was stressed and depressed.  In March 2004, the Veteran stated that he was diagnosed with depression shortly after entering the military, though he began using drugs and alcohol prior to service.  He was diagnosed with an anxiety disorder in April 2004 after reporting panic attacks.  The Veteran stated that his anxiety began during grade school.  In a June 2004 VA treatment record, the Veteran reported a history of sexual and physical abuse, presumably prior to service.  Depression was noted in an April 2005 VA treatment report, and an adjustment disorder with mild anxiety was diagnosed in November 2007.  In May 2009, the Veteran sought treatment for minor depressive symptoms.  In November 2009, he complained of anxiety, with occasional intrusive recall of trauma.  Importantly, these examiners did not link the Veteran's current symptoms or diagnoses to his period of active service.

In August 2010, the Veteran was afforded a VA psychiatric examination.  Following a detailed recitation of prior evidence of record, to include service and post-service treatment, as well as an in-depth interview, the examiner diagnosed the Veteran with anxiety disorder and a depressive disorder, each not otherwise specified, in addition to a history of polysubstance abuse/dependence (ended in 1990).  During the examination, the Veteran reported being depressed most of the day, nearly every day, with markedly diminished pleasure in almost all activities.  The Veteran also reported restlessness, being easily fatigued, irritability, and muscle tension.  The Veteran was oriented to person, time, and place, though he noted attention/concentration problems.  Suicidal thoughts were reported, without intent.  

The examiner noted that the Veteran did not have a diagnosis for any mental disorder until symptoms in the military led to his discharge.  He further stated that, although there was evidence that the Veteran's psychiatric disorder preexisted service, ultimately there was not clear and unmistakable evidence that a psychiatric disorder existed prior to the Veteran's period of active duty.  The examiner noted that during service,  the Veteran quickly began experiencing physical problems related to his emerging medical symptoms that made it difficult for him to train, and he developed significant anxiety related to his medical status and increasing conflict with military staff.  He noted, however, that the Veteran clearly had pre-military behaviors that would have qualified him for a conduct disorder diagnosis early in life; he noted that the Veteran also began abusing alcohol and drugs well before he joined the military.  

As the examiner noted that the question of aggravation was not applicable, because clear and unmistakable evidence did not establish a preexisting psychiatric disorder in this case, the Board must now turn to the question of whether a psychiatric disorder had its onset in, or was caused by, active duty.  To this question, the examiner opined that the Veteran's diagnoses were less likely than not caused by or related to active service.  In support of that opinion, it was noted that the Veteran was using alcohol and other drugs prior to active duty, and that his abuse thereof actually declined during service.  Shortly after discharge, but not before, the Veteran's polysubstance abuse increased significantly and continued at a significant level for almost twenty years, and combined abuse, legal difficulties, and generally poor psychosocial functioning over those years made it impossible to know the course of the Veteran's psychiatric symptoms over that time period.  The Veteran's general functioning (family, social, leisure, and occupational) improved significantly around 1990 when he began abstinence from drugs that had continued to the present.  The examiner noted that in the Veteran's recent mental health appointments, the Veteran had repeatedly attributed most of his current symptoms of anxiety and depression to his uncertain medical future.  The nature of his discharge from the Army did not concern him at that time, as the Veteran wanted out of the military, and according to the examiner it was not an apparent factor in his current psychiatric status.  See VA examination report, August 2010.

The Board has also given careful review to the Veteran's statements of record in support of his claim.  The Veteran has claimed that he entered service with several mental disorders, failing his initial examination, and that these problems were exacerbated by his military service.  He noted that he was provided a steady flow of medication during service, and that symptoms of depression and anxiety have existed since his period of active duty.  See Statement, May 14, 2006.

As to the assertions of the Veteran that his mental disorders had their onset during active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Veteran is competent to report feelings of depression and anxiety from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the record lacks a competent medical opinion linking those symptoms to his period of active duty.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, supra. 

The Board notes the following: that the service treatment records show only a psycho-physiological gastrointestinal disorder on entrance that was controlled and a later diagnosed personality disorder in service; that recent VA examination findings show the Veteran's anxiety symptoms in service appeared to specifically be related to his lack of physical fitness and resulting conflict with military authorities at the time, show the impossibility of determining the course of the Veteran's psychiatric symptoms for the twenty years following his service with a reported significant improvement in functioning in 1990, and include a determination that the Veteran's current anxiety and depression are unrelated to any such symptoms experienced by the Veteran in the past.  The Board finds these factors far more probative than a remote statement of in-service onset and continuity through the present.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertions of in-service onset and continuity of psychiatric symptoms to the present are of lessened credibility and probative weight and do not provide a basis to establish service connection.

Further, the Board notes that the Veteran has been not shown to be competent to determine the etiology of his current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As noted, the Veteran is certainly competent to report symptoms, however actual diagnoses provided by medical examiners carry greater probative value.

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed mental disorders had their onset in service or are etiologically-related to service.  Moreover, the most probative medical evidence of record does not establish an etiological nexus between his currently-diagnosed depressive and anxiety disorders and any inservice symptoms or findings.  As the most competent and probative medical evidence of record fails to link the Veteran's current psychiatric diagnoses to his period of active duty, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.


REMAND

Although further delay is regrettable, additional development is necessary in order to adjudicate the issue of entitlement to service connection for bilateral hearing loss.

The Veteran contends that his bilateral hearing loss, as well as an acquired psychiatric disorder, are related to service.  With regard to bilateral hearing loss, the evidence shows the Veteran entered service with puretone thresholds, in December 1971, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
--
10
LEFT
25
20
20
--
10

Service records show treatment for ear congestion, infection and complaints of hearing loss.  In April 1972, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
45
--
25
LEFT
20
10
10
--
10

The June 1972 separation examination showed what appears to be a shift in the Veteran's hearing since service entrance.  Though the record is difficult to read, it appears that June 1972 puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
25
20
LEFT
30
20
20
20
10

Following a Board remand, the Veteran was afforded a VA audiological examination to determine whether the Veteran's hearing loss clearly and unmistakably preexisted service and, if so, whether clear and unmistakable evidence demonstrated that the disorder was not aggravated by service.  If not, the examiner was asked if it was at least as likely as not that the Veteran's hearing loss had its onset during the Veteran's period of active duty.  In August 2010, the examiner noted that, on entrance, the Veteran's hearing was "borderline normal," bilaterally.  It was further noted that, upon discharge, the Veteran displayed "mild bilateral hearing loss".  She opined that the Veteran's hearing loss at discharge was not consistent with hearing loss associated with noise exposure, and that the audiometric value shift was not considered significant by VA standards.  Therefore, the Veteran's hearing loss was not likely aggravated beyond its natural progression during service.  It was also noted that hearing loss was not likely caused during service.

Because the audiologist characterized the Veteran's hearing on entrance as "borderline normal," and because the Veteran's record is silent as to any diagnosis of hearing loss prior to his period of active duty, the presumption of soundness has not been rebutted by clear and unmistakable evidence, and therefore the presumption attaches in this case.  As such, there remains only the question of whether the Veteran's claimed disorder was incurred in  his period of active service.

Unfortunately, the examiner's opinion is ultimately unclear as to whether bilateral hearing loss was incurred in service.  While she noted that hearing loss was not caused by active service, she did not opine as to inservice incurrence of hearing loss.  Essentially, if the Veteran's hearing was normal on entrance, albeit "borderline" normal, then the Board must account for the mild hearing loss shown on separation examination in 1972.  Moreover, although the examiner indicated that the hearing loss shown on separation was not consistent with a hearing loss due to noise exposure, that etiology may not be the only basis for the Veteran's claim;  service records do show treatment for ear congestion, infection and complaints of hearing loss.  Thus, further explanation is warranted in this regard.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions); see also, 38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a supplemental VA audiological opinion from the August 2010 VA examiner if available, or a new VA audiological examination if not, to determine the etiology of his bilateral hearing loss.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  

For purposes of this remand, the examiner should assume that the Veteran did not have a hearing loss that preexisted service (see August 2010 VA audiology opinion that the Veteran had borderline normal hearing on service entrance).  The examiner is asked to opine as to:

Whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset in military service or is otherwise related to the Veteran's military service.  The examiner should specifically discuss the determination that the Veteran had "mild hearing loss" on separation examination in June 1972 (see August 2010 VA audiology examination) and should discuss all possible etiologies for that demonstrated loss, i.e., acoustic trauma, infection, etc.   

NOTE: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the claim based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


